DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 06/30/2022.  Claims 168, 173, 175, 180, 182, and 187-190 have been amended and claims 191-193 have been newly added. Claims 168, 170-175, and 177-193 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 168, 170-175, and 177-193 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 168, 170-175, and 177-190 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 168, 175, and 182 recite a method, apparatus, and computer program product for calculating merchant costs and generating a cost report. Under Step 2A, Prong I, claims 168, 175, and 182 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Calculating merchant costs and generating a cost report is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receiving at least one merchant cost criteria; automatically generating at least one additional merchant cost criteria; storing a plurality of merchant cost criteria; calculating a first amount indicative of a pay down cost; calculating a second amount indicative of a product cost; automatically updating the merchant deal structure database with at least a plurality merchant costs; and generating a cost report renderable for display. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 168, 175, and 182 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 168, 175, and 182 have recited the following additional elements: User device, Merchant Deal Structure Database, Processor(s), Computer-readable memory(s), and Apparatus. These additional elements in claims 168, 175, and 182 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and they do no more than link the judicial exception to a particular technological environment or field of use, i.e. user device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 168, 175, and 182 recite - generating a cost report renderable for display on a graphical user interface of a user device, the cost report comprising a return rate for the promotion deal structure, the return rate populated with a predetermined percentage based on a historical analysis of at least one previous promotion; receiving an updated return rate for the promotion deal structure via an adjustable return rate input rendered on the graphical user interface of the user device from an associated merchant or marketing service; and generating an updated cost report renderable for display on the graphical user interface of the user device, the updated cost report comprising the updated return rate for the promotion deal structure. However, merely providing a graphical user interface that display data, receives input, and display data according to received input is a well-known, routine, and conventional computer function in the realm of graphical user interfaces by the 1980s (See Graphical User Interface – Wikipedia: “A GUI may be designed for the requirements of a vertical market as application-specific graphical user interfaces. Examples include automated teller machines (ATM), point of sale (POS) touchscreens at restaurants,[13] self-service checkouts used in a retail store, airline self-ticket and check-in, information kiosks in a public space, like a train station or a museum, and monitors or control screens in an embedded industrial application which employ a real-time operating system (RTOS). By the 1980s, cell phones and handheld game systems also employed application specific touchscreen GUIs. Newer automobiles use GUIs in their navigation systems and multimedia centers, or navigation multimedia center combinations.”). Therefore, the additional limitations reciting a GUI comprising editable interface control items and a preview window are not enough integrate the claims into a practical application because they are merely “adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).”As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, pages 36-37 lines 15-1, for implementing the device/system, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 170-174, 188; 177-181, 189; and 183-187, 190-193 further recite the method, apparatus, and computer program product of claims 168, 175, and 182, respectively. Dependent claims 170-174, 188; 177-181, 189; and 183-187, 190-193 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 168, 175, and 182. For example, claims 170-174, 188; 177-181, 189; and 183-187, 190-193 further describe the limitations for calculating merchant costs and for displaying the cost report – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 170-174, 188; 177-181, 189; and 183-187, 190-193, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 168, 170-175, and 177-190 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2009/0234710 to Belgaied in view of U.S. Publication 2008/0046536 to Broda.

Claims 170-174, 188; 177-181, 189; and 183-187, 190 are method, apparatus, and computer program product claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.

With respect to Claim 168:
Belgaied teaches:
A method, for monitoring merchant costs associated with a promotion deal structure, comprising: receiving at least one merchant cost criteria indicative of one or more attributes of a merchant deal structure (i.e. receiving candidate offers, customer characteristics, and transaction context information) (Belgaied: ¶ [0316] “In order to obtain the optimal ranking and sequencing for the candidate offers selected at Step 3, Transaction Manager 100 transmits to CCRM Optimizer 200 the list of candidate offers, customer characteristics and transaction context information.”);
automatically generating, from at least a historical database, at least one additional merchant cost criteria (i.e. automatically generating price points and negotiation variables) (Belgaied: ¶ [0338] “In cases where an offer was sent to CCRM Optimizer 200 with different possible values for negotiation variables or price points, the response message contains the previous values (value, probability of choice, expected value, score and sequencing/ranking recommendation) for each possible combination of price points and negotiation variables.”);
storing a plurality of merchant cost criteria in a merchant deal structure database (i.e. costing optimizer is stored in the CCRM Database) (Belgaied: ¶¶ [0360] [0361] “CCRM Optimizer 200 communicates with Transaction Manager 100, the Rating Engine module, the Costing Engine module and the Competitive Positioning module in real time…It uses the results of CCRM Analyzer 300, CCRM Modeler 400 and CCRM Sales Monitor 500 that are stored in the CCRM Database.”);
identifying, based on at least the plurality of merchant cost criteria, a first amount indicative of a marginal cost (i.e. calculating marginal sale or marginal cost) (Belgaied: ¶¶ [0576] [0577] “BP,,1 is the bid price calculated by the Revenue Management system based on an assumption of independent demand for each fare product and no substitution (buy-tip/recapture) effects.…PDk.z is the probability that the future marginal demand that would be "displaced" in case of sale of product (i,j) concerns a given product (k,l) in <I> 'J sharing at least one resource with product (i,j). This probability distribution PD describes the profile of the "average marginal sale" that would be displaced might the current transaction be accepted.”);
identifying, based on at least the plurality of merchant cost criteria, a second amount indicative of a promotion and marketing service cost (i.e. calculating product price or cost to serve) (Belgaied: ¶ [1363] “Collection Hour: which may have three possible values ("Before 04:00 pm", "04:00 pm to 06:00 pm" or "After 06:00 pm"). Each possible value of this offer attribute implies a different cost to serve and a different utility for the customer, translating into a different win probability and expected profitability for the contract. This is why "Collection Hour" is considered a Negotiation Variable. One of the objectives of CCRM Optimizer 200 is to recommend the best value for this negotiation variable and possible trade-offs with price.” Furthermore, as cited in ¶¶ [0565] [0566] “The Opportunity cost of product (i,j)-where index i represents the resource and index j the fare-is equal to the marginal expected revenue from the last product allocated to the resources available. In this case the two concepts of opportunity cost and bid price are equivalent and we obtain: Equation (18) where:…PR,J is the price of product i,j.”);
[…] updating the merchant deal structure database with at least a plurality of merchant costs (i.e. the cost model is automatically updated) (Belgaied: ¶¶ [1210] [1211] “For a given segment, the Analyst may update the stored model and its predictions at any time. He configures then a new model and launches the estimation. After seeing the results, he may validate it or not. Scheduling:…For a given segment, the scheduling mode is based on a model configuration which is already saved. The aim is to refresh the dataset used for the estimation and launch a new estimation of the parameters on the new dataset (new observations that occurred after the last estimation of the model).”);
wherein the plurality of merchant costs comprises the marginal cost and the promotion and marketing service cost (Belgaied: ¶¶ [0576] [0577] “BP,,1 is the bid price calculated by the Revenue Management system based on an assumption of independent demand for each fare product and no substitution (buy-tip/recapture) effects.…PDk.z is the probability that the future marginal demand that would be "displaced" in case of sale of product (i,j) concerns a given product (k,l) in <I> 'J sharing at least one resource with product (i,j). This probability distribution PD describes the profile of the "average marginal sale" that would be displaced might the current transaction be accepted.” Furthermore, as cited in ¶¶ [0565] [0566] “The Opportunity cost of product (i,j)-where index i represents the resource and index j the fare-is equal to the marginal expected revenue from the last product allocated to the resources available. In this case the two concepts of opportunity cost and bid price are equivalent and we obtain: Equation (18) where:…PR,J is the price of product i,j.”); and
generating a cost report renderable for display on a graphical user interface of a user device (i.e. generating a cost report or performance view) (Belgaied: ¶ [0749] “CCRMAnalyzer then accesses the Offers Database, the Customer Tables and the Transaction Tables and retrieves the list of corresponding transactions. It summarizes the information by offer instance/sequence/set as defined in the example shown in Table 7 ("Performance View")” Furthermore, as cited in ¶ [1274] “The ranking of the characteristics is then transmitted to the analyst and displayed on the User Interface.”),
the cost report comprising a return rate for the promotion deal structure, the return rate populated with a predetermined percentage based on a historical analysis of at least one previous promotion (i.e. report includes analysis of opportunity cost and expected percentage of revenue/return, wherein the expected value is calculated based on a return rate a consumers purchasing the promotion) (Belgaied: ¶ [0731] “Reporting 320 accesses the Segments Tables, the Customers Tables, the Offers Tables, the Transaction Tables, the Strategies Tables and, if these Tables are part of CCRM embodiment, the Realization Rates Tables and the Ancillary Revenue Tables in order to help the Analyst to analyze customer purchasing behavior, offering performance and define and improve segmentations, offerings and strategies.” Furthermore, as cited in ¶¶ [0734]-[0739] “Analysis of sales performance by offer (exposures, sales, conversion rates) depending on user stated preferences. For example (Business Case #2): Which offers were the most proposed and accepted by customers depending on their stated Preferred Resort?...Trend Analysis showing the historical evolution of key performance variables-such as exposures, sales, revenue, price, conversion rate ... depending on transaction period (with a flexible granularity: year, semester, quarter, month, week or day)…Time Variation Analysis showing the evolution of key performance variables-such as exposures, sales, revenue, price, conversion rate ... depending on time of delivery of the product/service (with a flexible granularity: year, semester, quarter, month, week or day)…Top offers/offer sets/offer sequences in terms of exposures, sales, exposure rate, choice rate ... as well as less performing ones…Frequency of number of offers proposed per transaction, win rate and keep rate at each step of the sequence (for sequenced offers)…Frequency of application of sales strategies (see CCRM Optimizer 200).” Furthermore, as cited ¶¶ [0662]-[0668] “The Expected value of an offer/offer instance within a given offer set/offer sequence is defined as follows: $Exp Value( offer)~$Value(offer)* %ChoiceProb(offer)*%RealRate(offer)-$AttPen(customer)*%LossProb(offer) where:…%ChoiceProb(offer) is the choice probability of the offer/offer instance in the offer set/offer sequence;…%RealRate(offer) is the realization rate of the offer. It reflects the probability of realization of the sale (after cancellation or modification). Refer to CCRM Sales Monitor 500…$AttPen(customer) is the Attrition Penalty for the Enterprise in case of choice of the "Loss" alternative among the choice set/sequence by the customer. It reflects the sales potentially lost in the future if a repeat customer request is turned away due to offer availability or pricing. A turn-away can jeopardize, not only current profitability but also future profitability (guest life time value concept). $AttPen can be estimated by type of customer. Ex:…$AttPen (if Customer is "Initiator")=$ 0…$AttPen (if Customer is "Repeater")=$ 40…$AttPen (if Customer is "Super Repeater")=$ 80”);
receiving an updated return rate for the promotion deal structure via an adjustable return rate input rendered on the graphical user interface of the user device from an associated merchant or marketing service (i.e. sales analyst utilizes prediction view and adjusts negotiation variables such as exposure rate of customers and price/cost in order to predict return performance of offer) (Belgaied: ¶ [0362] “The analyst can set Strategies and Parameters using a specific user interface. In a preferred embodiment of the system, the analyst interacts with the system through a Web browser but other embodiments of the User Interface may also be possible (for example: a custom client user interface running on personal computers Linder Windows, Unix, Linux or MacOS operating systems).” Furthermore, as cited in ¶ [0780] “A prediction may be defined for each instance of a given offer. Let us consider Business Case #1. The Offer "Domestic Overnight before 10:00 am" may be proposed with three negotiation variables: (i) Collection Time, (ii) Price first Kg and (iii) Price additional Kg. The analyst uses Reporting 320 to review the historical performance (exposures and choice/win rates) for the different values of the negotiation variables and can switch to the Prediction View in order to validate the predictions that will be used by CCRM Optimizer 200.” Furthermore, as cited in ¶¶ [0790]-[0792] “Then, the analyst can change the selection of negotiation variable, for example by specifying a value for "Price Add Kg" and modify the corresponding predictions for each value of "Price First Kg"; or change the variable selected as Dimension for the Prediction View…It is also possible to copy and paste Predictions. For example the predictions made in Table 11 for Collection Hour="After 06:00 pm" could be copied and then pasted to initiate predictions made for Collection Hour="04:00 to 06:00 pm"…These predictions could then be adjusted using the Prediction View. It is also possible to paste values with application of a function (ex: add a constant, multiply by a factor ... ).” Furthermore, the CCRM teaches calculating a return rate for the promotion in ¶¶ [0662]-[0668].); and
generating an updated cost report renderable for display on the user device, the updated cost report comprising the updated return rate for the promotion deal structure (i.e. the CCRM is updated upon receiving new factors or new metrics associated with the offer, wherein the CCRM calculates a return rate for the promotion) (Belgaied: ¶¶ [0076] [0077] “Monitor the success of the CCRM and continually refine the system. The system refinement process includes monitoring the accuracy of the forecasts, periodic updating of the choice models and predictions to reflect new offers;…Identify new factors influencing the choice model and incorporate such factors in the model;” Furthermore, as cited in ¶ [0240] “These internal tables are used by different CCRM procedures including Alerts 340 and "Value of Learning" (refer to CCRM Optimizer200). Once offers data is written to the Transaction Tables, the Exposures Tables are updated with cumulated number of exposures over analyst defined periods of time (ex: last week, year to date ... ).” Furthermore, the CCRM teaches calculating a return rate for the promotion in ¶¶ [0662]-[0668].).
Belgaied does not explicitly disclose automatically updating the merchant deal structure database with at least a plurality of merchant costs.
However, Broda further discloses automatically updating the merchant deal structure database with at least a plurality of merchant costs (Broda: ¶ [0091] “Display pane 715 displays the corresponding result of the chose function of function pane 714. In this case, a dynamic financial report comprising a cost bar graph and a percentage change line graph. For example, if a user where to select intra day sales by region in the new list box 711, the corresponding dynamic intraday sales report would be displayed in display pane 715. As sales are booked through out the day, the sales chart would dynamically change as well.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Broda’s automatically updating the merchant deal structure database with at least a plurality of merchant costs to Belgaied’s updating merchant deal structure database with marginal costs and promotion/marketing service cost in order to generate a cost report.  One of ordinary skill in the art would have been motivated to do so in order to “allow a user to actively monitor continuously changing information, throughout enterprise data layer” (Broda: ¶ [0052]).
With respect to Claims 175 and 182:
All limitations as recited have been analyzed and rejected to claim 168. Claim 175 recites “an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to” (Belgaied: Fig. 3 and ¶¶ [0355]-[0361]) perform the steps outline by method claim 168. Claim 182 recites “a computer program product comprising at least one non-transitory storage medium for storing computer program code, that, when executed by an apparatus, cause the apparatus to” (Belgaied: Fig. 3 and ¶¶ [0355]-[0361]) perform the steps outline by method claim 168. Claims 175 and 182 do not teach or define any new limitations beyond claim 168. Therefore, they are rejected under the same rationale.

With respect to Claim 170:
Belgaied teaches:
The method of claim 168, wherein the cost report further comprises a breakdown of all identified costs (i.e. report includes analysis of opportunity cost and expected percentage of revenue/return or rate of customers coming back or being recaptured) (Belgaied: ¶ [0731] “Reporting 320 accesses the Segments Tables, the Customers Tables, the Offers Tables, the Transaction Tables, the Strategies Tables and, if these Tables are part of CCRM embodiment, the Realization Rates Tables and the Ancillary Revenue Tables in order to help the Analyst to analyze customer purchasing behavior, offering performance and define and improve segmentations, offerings and strategies.” Furthermore, as cited in ¶¶ [0734]-[0739] “Analysis of sales performance by offer (exposures, sales, conversion rates) depending on user stated preferences. For example (Business Case #2): Which offers were the most proposed and accepted by customers depending on their stated Preferred Resort?...Trend Analysis showing the historical evolution of key performance variables-such as exposures, sales, revenue, price, conversion rate ... depending on transaction period (with a flexible granularity: year, semester, quarter, month, week or day)…Time Variation Analysis showing the evolution of key performance variables-such as exposures, sales, revenue, price, conversion rate ... depending on time of delivery of the product/service (with a flexible granularity: year, semester, quarter, month, week or day)…Top offers/offer sets/offer sequences in terms of exposures, sales, exposure rate, choice rate ... as well as less performing ones…Frequency of number of offers proposed per transaction, win rate and keep rate at each step of the sequence (for sequenced offers)…Frequency of application of sales strategies (see CCRM Optimizer 200).” Furthermore, as cited ¶ [1320] “Buy-up and recapture rates are estimated using the Customer Choice Model. Substitution Modeler 430 permits to build a model for each segment and to estimate the model coefficients. For every customer n in the segment used to build the model, and every offer OD,J, Substitution Modeler 430 simulates two scenarios (1) OD,,1 belongs to the individual choice set and (2) OD, . does not belong to the individual choice set Using the ~ode! coefficients Substitution Modeler 430 forecasts the two probabilities corresponding to each scenario. Once these probabilities calculated, Substitution Modeler 430 calculate the buy-up and recapture rate for each customer using formulas (66) and (67) here-above.”).
With respect to Claims 177 and 184:
All limitations as recited have been analyzed and rejected to claim 170. Claims 177 and 184 do not teach or define any new limitations beyond claim 170. Therefore, they are rejected under the same rationale.

With respect to Claim 171:
Belgaied teaches:
The method of claim 168, wherein the plurality of merchant cost criteria comprises at least a product cost percentage that identifies a variable cost to offer a promotion voucher (i.e. percentage of price/cost to offer a price discounted to a target price) (Belgaied: ¶ [0299] “Pricing with negotiation bands (usual in B2B contexts): in this case the price catalog will contain rules to calculate a "target price" based on customer characteristics, context information and, additionally, a price band for negotiation (for example expressed in percentage of discount applicable to the "target price"). Alternatively, the Price Catalog could also contain different possible price points.”).
With respect to Claims 178 and 185:
All limitations as recited have been analyzed and rejected to claim 171. Claims 178 and 185 do not teach or define any new limitations beyond claim 171. Therefore, they are rejected under the same rationale.

With respect to Claim 172:
Belgaied teaches:
The method of claim 168, wherein the plurality of merchant cost criteria further comprises at least one of an additional spending criteria, a repeat customer criteria, a return on investment (ROI) criteria, or a merchant revenue criteria (i.e. incremental cost, repeat costumer, and ROI or revenue) (Belgaied: ¶ [0609] “In order to calculate the Incremental cost of a given B2B contract implying recurring sales, Costing 260 sends to the Costing Engine. Furthermore, as cited in ¶ [0665] “$AttPen( customer) is the Attrition Penalty for the Enterprise in case of choice of the "Loss" alternative among the choice set/sequence by the customer. It reflects the sales potentially lost in the future if a repeat customer request is turned away due to offer availability or pricing. A turn-away can jeopardize, not only current profitability but also future profitability (guest life time value concept). $AttPen can be estimated by type of customer.” Furthermore, as cited in ¶ [0654] “$AncRev is the estimated ancillary revenue (if any) that will be collected as a result of the sale of the offer. Ancillary revenue may vary by offer (refer to CCRM Sales Monitor 500);”).
With respect to Claims 179 and 186:
All limitations as recited have been analyzed and rejected to claim 172. Claims 179 and 186 do not teach or define any new limitations beyond claim 172. Therefore, they are rejected under the same rationale.

With respect to Claim 173:
Belgaied does not explicitly disclose the method of claim 168, wherein the cost report is configured for remote off-line customization by an associated merchant or marketing service.
However, Broda further discloses wherein the cost report comprises a graphical consumer interface (GUI) configured for remote off-line customization by an associated merchant or marketing service (Broda: ¶ [0181] “Active reports, unlike normally rendered web pages, can further be manipulated and customized by the users when in edit or print preview mode. For instance, columns can be re-sized (both width and height), re-positioned (swapping one column with another), and re-formatted (font type, font size, line borders, background color, etc). Function pane 714 further displays several functional list boxes within home 705 tab, such as actions list box 1609 which further comprises a print function 1611 (which allows the user to print the rendered report) and a print boundaries function 1610.” Furthermore, ¶ [0218] discloses how the report is updated in an offline fashion or asynchronously and ¶ [0137] discloses that the machine by which the merchant accesses the report is remote.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Broda’s cost report comprises a graphical consumer interface (GUI) configured for remote off-line customization by an associated merchant or marketing service to Belgaied’s updating merchant deal structure database with marginal costs and promotion/marketing service cost in order to generate a cost report.  One of ordinary skill in the art would have been motivated to do so because it “allows the user to further customize the selected report with specific data objects and files” (Broda: ¶ [0095]).
With respect to Claims 180 and 187:
All limitations as recited have been analyzed and rejected to claim 173. Claims 180 and 187 do not teach or define any new limitations beyond claim 173. Therefore, they are rejected under the same rationale.

With respect to Claim 174:
Belgaied teaches:
The method of claim 168, further comprising: providing a promotion forecast using automatically calculated outcomes based on at least one marketing input comprising consumer demographics, historical data, expected profit, expected number of new customers, an indication of the investment spent per new customer, or an indication of a ratio showing an expected return on investment (Belgaied: Table 16 and ¶ [0910] "Remark: Forecasts are either based on predictions validated by the analyst or built based on Choice Modeler 410." Furthermore, as cited in ¶ [0040] “Enterprises have recently adopted "Customer Relationship Management" (CRM) systems that permit to identify customers and store related data such as address, demographics and history of interaction/sale. Enterprises have also implemented systems to help collect customer requests and preferences and present offers. These modules, that will be referred in this document as "Transaction Managers", access the Product Catalog to retrieve offers matching customer requests and preferences.” Furthermore, as cited in ¶ [0462] "If the Choice Model is activated for this segment, then Forecast.Actual and Forecast.Model properties will be loaded with the result of the win probability calculated by applying the model retrieved from the Choice Model to the choice set limited to the given offer instance and the Loss alternative. Then the Forecast. Origin is set to "M". Else Forecast.Actual is loaded with Prediction.Historical and Forecast.Origin is set to "R".").
With respect to Claims 181 and 183:
All limitations as recited have been analyzed and rejected to claim 174. Claims 181 and 183 do not teach or define any new limitations beyond claim 174. Therefore, they are rejected under the same rationale.

With respect to Claim 188:
Belgaied teaches:
The method of Claim 168, wherein the first amount indicative of the marginal cost is identified based on at least an amount received from a cost editor interface comprising an adjustable input configured for adjustment by an associated merchant (i.e. merchant or analyst configures model in order to adjust an offer price which represents a marginal cost) (Belgaied: ¶ [0926] “First of all, the analyst configures the model and sends a request to Choice Modeler 410 in order to estimate the model. The analyst can either select a previously saved model in the library and change it, take such model as a template to create a new model or configure a new model from scratch. The analyst specifies the model by defining the following elements through the user interface.” Furthermore, as cited in ¶ [0935] “The list of offer attributes to be used in the model (for example: price, Preference Index ... ). An exhaustive list of available offer attributes is displayed on the User Interface. The Analyst chooses among this list, the attributes that are assumed to influence the choice behavior.”).
With respect to Claims 189 and 190:
All limitations as recited have been analyzed and rejected to claim 188. Claims 189 and 190 do not teach or define any new limitations beyond claim 188. Therefore, they are rejected under the same rationale.


Claim(s) 191-193 are rejected under 35 U.S.C. 103 as being unpatentable over Belgaied and Broda in further view of U.S. Publication 2008/0275770 to Kitts.

With respect to Claim 191:
Belgaied and Broda do not explicitly disclose the method of Claim 188, wherein the adjustable input comprises a slider rendered on the graphical user interface and configured to be slid by the user.
However, Kitts further discloses wherein the adjustable input comprises a slider rendered on the graphical user interface and configured to be slid by the user (Kitts: ¶ [0058] “The exemplary user interface of FIG. 7 comprises both a "basic" section 630 and an "advanced" section 650, each of which can be displayed or hidden via controls 631 and 651, respectively. Basic section 630 can comprise a simple interface for enabling the publisher to exert some control over the relevance of the advertisements displayed on that publisher's web sites. In the exemplary interface illustrated in FIG. 7, such a simple interface can be a slider bar mechanism 640, whereby a slider 641 is used to indicate a relative weighting between maximizing the revenue generated by advertising and maximizing the relevance of the displayed advertisements, irrespective of the revenue generation potential of such relevant ads.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Kitt’s adjustable input comprises a slider rendered on the graphical user interface and configured to be slid by the user to Belgaied’s updating merchant deal structure database with marginal costs and promotion/marketing service cost in order to generate a cost report.  One of ordinary skill in the art would have been motivated to do so because “A publisher interface can be provided by an advertising network to enable publishers to exert control over the advertisements they receive, even if such control can negatively impact the revenue received by the advertising network.” (Kitts: ¶ [0006]).

With respect to Claim 192:
Belgaied teaches the method of Claim 191, wherein the cost report further comprises the first amount indicative of the marginal cost  (i.e. report includes analysis of opportunity cost and expected percentage of revenue/return, wherein the expected value is calculated based on a return rate a consumers purchasing the promotion) (Belgaied: ¶ [0731] “Reporting 320 accesses the Segments Tables, the Customers Tables, the Offers Tables, the Transaction Tables, the Strategies Tables and, if these Tables are part of CCRM embodiment, the Realization Rates Tables and the Ancillary Revenue Tables in order to help the Analyst to analyze customer purchasing behavior, offering performance and define and improve segmentations, offerings and strategies.” Furthermore, as cited in ¶¶ [0734]-[0739] “Analysis of sales performance by offer (exposures, sales, conversion rates) depending on user stated preferences. For example (Business Case #2): Which offers were the most proposed and accepted by customers depending on their stated Preferred Resort?...Trend Analysis showing the historical evolution of key performance variables-such as exposures, sales, revenue, price, conversion rate ... depending on transaction period (with a flexible granularity: year, semester, quarter, month, week or day)…Time Variation Analysis showing the evolution of key performance variables-such as exposures, sales, revenue, price, conversion rate ... depending on time of delivery of the product/service (with a flexible granularity: year, semester, quarter, month, week or day)…Top offers/offer sets/offer sequences in terms of exposures, sales, exposure rate, choice rate ... as well as less performing ones…Frequency of number of offers proposed per transaction, win rate and keep rate at each step of the sequence (for sequenced offers)…Frequency of application of sales strategies (see CCRM Optimizer 200).” Furthermore, as cited ¶¶ [0662]-[0668] “The Expected value of an offer/offer instance within a given offer set/offer sequence is defined as follows: $Exp Value( offer)~$Value(offer)* %ChoiceProb(offer)*%RealRate(offer)-$AttPen(customer)*%LossProb(offer) where:…%ChoiceProb(offer) is the choice probability of the offer/offer instance in the offer set/offer sequence;…%RealRate(offer) is the realization rate of the offer. It reflects the probability of realization of the sale (after cancellation or modification). Refer to CCRM Sales Monitor 500…$AttPen(customer) is the Attrition Penalty for the Enterprise in case of choice of the "Loss" alternative among the choice set/sequence by the customer. It reflects the sales potentially lost in the future if a repeat customer request is turned away due to offer availability or pricing. A turn-away can jeopardize, not only current profitability but also future profitability (guest life time value concept). $AttPen can be estimated by type of customer. Ex:…$AttPen (if Customer is "Initiator")=$ 0…$AttPen (if Customer is "Repeater")=$ 40…$AttPen (if Customer is "Super Repeater")=$ 80”).

With respect to Claim 193:
Belgaied does not explicitly disclose the method of Claim 192, wherein the cost report is rendered on a second graphical user interface of a second user device.
However, Broda further discloses wherein the cost report is rendered on a second graphical user interface of a second user device (i.e. invention is involved with transmitting data such as a cost report from one device to a second device, wherein the second device displays the report via a plurality of GUIs or web browsers) (Broda: ¶ [0181] “Active reports, unlike normally rendered web pages, can further be manipulated and customized by the users when in edit or print preview mode. For instance, columns can be re-sized (both width and height), re-positioned (swapping one column with another), and re-formatted (font type, font size, line borders, background color, etc). Function pane 714 further displays several functional list boxes within home 705 tab, such as actions list box 1609 which further comprises a print function 1611 (which allows the user to print the rendered report) and a print boundaries function 1610.” Furthermore, ¶ [0018] “The invention relates, in one embodiment, to a method of optimizing the delivery of a set of data elements from a first device to a second device. The method includes retrieving from a data source the set of data elements, including a first subset of the set of data elements, a second subset of the set of data elements, and a third subset of the set of data elements. The method also includes transferring the first subset of the set of data elements to the second device. The method further includes selecting a forth subset of the set of data elements, wherein the forth subset can be comprised of data elements from the first subset and the second subset; or wherein the forth subset can be comprised of data elements from the second subset and the third subset. The method also includes transferring a forth subset of the set of data elements to the second device.” Furthermore, as cited in  ¶ [0077] “In a non-obvious fashion, rich client 282 substantially maintains an open TCP-IP connection to active data cache 256, through the execution of blocking HTTP request in a second open browser window. Internet browsers normally implement HTTP, an asynchronous protocol that uses multiple short-lived synchronous TCP-IP connections to render the objects on a web page. For instance, a connection is opened, a picture is rendered, and the connection is closed. However, in the current invention, a web server periodically sends keep-alive messages to the second open browser window, in order to prevent a TCP-IP connection timeout. Through the use of this code, a TCP-IP connection is kept open, allowing data to be sent in a substantially continuous way to rich client 282, without having first to refresh the browser window. Thus, the dynamic rendering process in the primary browser window is more readily controlled.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Broda’s cost report is rendered on a second graphical user interface of a second user device to Belgaied’s updating merchant deal structure database with marginal costs and promotion/marketing service cost in order to generate a cost report.  One of ordinary skill in the art would have been motivated to do so because it “allows the user to further customize the selected report with specific data objects and files” (Broda: ¶ [0095]).

Response to Arguments
Applicant’s arguments see pages 12-14 of the Remarks disclosed, filed on 06/30/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 168, 170-175, and 177-190 have been considered but are not persuasive. The Applicant asserts “Moreover, Applicant respectfully submits that even assuming, arguendo, the claims were deemed to recite an abstract idea under the first prong of the Step 2A analysis, the claims, as a whole, integrate the elements of the independent claims into a practical application under the second prong of the Step 2A analysis. In particular, the elements of the independent claims reflect specific technical improvements over existing systems for managing merchant costs associated with a promotion deal structure by automatically updating a merchant deal structure database based on a plurality of merchant costs, generating a cost report renderable for display on a graphical user interface of a user device, receiving an updated return rate via an adjustable return rate input rendered on the graphical user interface of the user device from an associated merchant or marketing service, and, based on the input received via the adjustable return rate input, generating an updated cost report renderable for display. Accordingly, merchants and/or associated marketing services are provided with a concise and dynamic interface for monitoring and adjusting merchant costs associated with a promotion deal structure to obtain an optimized structure.” The Examiner respectfully disagrees. “Managing merchant costs associated with a promotion deal structure by automatically updating a merchant deal structure database based on a plurality of merchant costs, generating a cost report renderable for display on a graphical user interface of a user device, receiving an updated return rate via an adjustable return rate input rendered on the graphical user interface of the user device from an associated merchant or marketing service, and, based on the input received via the adjustable return rate input, generating an updated cost report renderable for display” is not a technical improvement over existing systems and further describes a problem centric to merchants in the realm of commercial interactions, advertising, marketing, and sales. Furthermore, the graphical user interface is merely being used to receive input and display data and is a tool to perform the abstract idea. Merely providing a graphical user interface that display data, receives input, and display data according to received input is a well-known, routine, and conventional computer function in the realm of graphical user interfaces by the 1980s (See Graphical User Interface – Wikipedia: “A GUI may be designed for the requirements of a vertical market as application-specific graphical user interfaces. Examples include automated teller machines (ATM), point of sale (POS) touchscreens at restaurants,[13] self-service checkouts used in a retail store, airline self-ticket and check-in, information kiosks in a public space, like a train station or a museum, and monitors or control screens in an embedded industrial application which employ a real-time operating system (RTOS). By the 1980s, cell phones and handheld game systems also employed application specific touchscreen GUIs. Newer automobiles use GUIs in their navigation systems and multimedia centers, or navigation multimedia center combinations.”). Therefore, the additional limitations reciting a GUI generating/displaying data and receiving input are not enough integrate the claims into a practical application because they are merely “adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).” Therefore, the rejection(s) of claim(s) 168, 170-175, and 177-193 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see pages 9-12 of the Remarks disclosed, filed on 06/30/2022, with respect to the 35 U.S.C. § 103 rejection(s) of claim(s) 168, 170-175, and 177-190 over U.S. Publication 2009/0234710 to Belgaied in view of U.S. Publication 2008/0046536 to Broda have been considered but are not persuasive. The Applicant asserts “However, at no point do these cited portions of Belgaied Hassine disclose the "return rate" as recited by amended independent Claim 168, the adjustment thereof via graphical user interface, or the downstream computing changes that occur based on the adjustment. Indeed, according to Applicant's present specification, the rendered return rate percentage "identifies the percentage of new customers the merchant typically attracts back to the merchant's business." See e.g. Specification, Figure 1 and paragraph [0052]…With respect to receiving an updated return rate as recited by amended independent Claim 168, the Office Action cites paragraphs [0076] and [0077] of Belgaied Hassine. Office Action, page 12. These cited portions of Belgaied Hassine include monitoring "the success of the CCRM and continually refining the system" by "monitoring the accuracy of the forecasts, periodic updating of the choice models and predictions to reflect new offers" and identifying "new factors influencing the choice model and incorporate such factors in the model." Belgaied Hassine, paragraphs [0074] and [0075]. Indeed, Belgaied Hassine only discloses that the CCRM System may be generally refined and updated based on new factors and historical performance of the CCRM. Accordingly, at no point does Belgaied Hassine disclose receiving an updated return rate, let alone "receiving an updated return rate for the promotion deal structure via an adjustable return rate input rendered on the graphical user interface of the user device from an associated merchant or marketing service" as recited by amended independent Claim 168. This input rendered on the graphical user interface then causes a further updated cost report renderable for display on the graphical user interface of the user device.” The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶ [0362] of the Belgaied reference; “The analyst can set Strategies and Parameters using a specific user interface. In a preferred embodiment of the system, the analyst interacts with the system through a Web browser but other embodiments of the User Interface may also be possible (for example: a custom client user interface running on personal computers Linder Windows, Unix, Linux or MacOS operating systems).” Furthermore, as cited in ¶ [0780] “A prediction may be defined for each instance of a given offer. Let us consider Business Case #1. The Offer "Domestic Overnight before 10:00 am" may be proposed with three negotiation variables: (i) Collection Time, (ii) Price first Kg and (iii) Price additional Kg. The analyst uses Reporting 320 to review the historical performance (exposures and choice/win rates) for the different values of the negotiation variables and can switch to the Prediction View in order to validate the predictions that will be used by CCRM Optimizer 200.” Furthermore, as cited in ¶¶ [0790]-[0792] “Then, the analyst can change the selection of negotiation variable, for example by specifying a value for "Price Add Kg" and modify the corresponding predictions for each value of "Price First Kg"; or change the variable selected as Dimension for the Prediction View…It is also possible to copy and paste Predictions. For example the predictions made in Table 11 for Collection Hour="After 06:00 pm" could be copied and then pasted to initiate predictions made for Collection Hour="04:00 to 06:00 pm"…These predictions could then be adjusted using the Prediction View. It is also possible to paste values with application of a function (ex: add a constant, multiply by a factor ... ).” Furthermore, the CCRM teaches calculating a return rate for the promotion in ¶¶ [0662]-[0668]. It is clear from the disclosure above that the Belgaied reference teaches that a sales analyst utilizes prediction view and adjusts negotiation variables such as exposure rate of customers and price/cost in order to predict return performance of offer. Therefore, the rejection(s) of claim(s) 168, 170-175, and 177-190 under 35 U.S.C. § 103 is maintained above with an updated analysis.
Examiner would like to note newly added claims 191-193 have been analyzed rejected in view of newly found reference U.S. Publication 2008/0275770 to Kitts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
August 25, 2022